                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 1 of 38 Page ID #:521



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4
                                                                                                                     DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                 5   daniel.anziska@troutman.com
                                                                                                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                 6   875 Third Avenue
                                                                                                                     New York, NY 10022
                                                                                                                 7   Telephone: 212.704.6000
                                                                                                                     Facsimile: 212.704.6288
                                                                                                                 8
                                                                                                                     MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                 9   mackenzie.willow-johnson@troutman.com
                                                                                                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                10   305 Church at North Hills Street, Suite 1200
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     Raleigh, NC 27609
                                                                                                                11   Telephone: 919.740.9949
                                                                                                                12   Attorneys for Defendants SMART KING LTD., JIAWEI WANG,
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     and CHAOYING DENG and Defendant and Counterclaimant
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   FARADAY&FUTURE INC.
                                                                                                                14                        UNITED STATES DISTRICT COURT
                                                                                                                15                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                16                                WESTERN DIVISION
                                                                                                                17   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                                    Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                18
                                                                                                                            v.                              DEFENDANT
                                                                                                                19
                                                                                                                     FARADAY&FUTURE INC.,                   FARADAY&FUTURE INC.’S
                                                                                                                20   SMART KING LTD., JIAWEI                SECOND AMENDED
                                                                                                                     WANG, and CHAOYING DENG,               COUNTERCLAIM
                                                                                                                21
                                                                                                                                    Defendants.
                                                                                                                22
                                                                                                                23   FARADAY&FUTURE INC.,
                                                                                                                24                  Counterclaimant,
                                                                                                                25          v.
                                                                                                                26   HONG LIU,
                                                                                                                27                  Counter-Defendant.
                                                                                                                28
                                                                                                                     40267265
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 2 of 38 Page ID #:522



                                                                                                                 1           Defendant and Counterclaimant Faraday&Future Inc. (“FF”) hereby asserts
                                                                                                                 2   its Second Amended Counterclaim pursuant to Federal Rule of Civil
                                                                                                                 3   Procedure 15(a)(1) against Plaintiff and Counter-Defendant Hong Liu (“Liu”) as
                                                                                                                 4   follows:
                                                                                                                 5                                    INTRODUCTION
                                                                                                                 6           1.    Liu was a New York barred attorney and a partner at Mayer Brown LLP
                                                                                                                 7   (“Mayer”) when he was first introduced to FF on or about October 17, 2017. At that
                                                                                                                 8   time, Liu advised FF that Mayer was a full-service law firm, able to offer FF
                                                                                                                 9   everything from “consummating one or more funding transactions” to “advis[ing]
                                                                                                                10   the company on the panoply of legal issues that face a global mobility company,” to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   assisting FF’s controlling shareholder Yueting Jia (“Jia”) “in wealth management
                                                                                                                12   and estate planning matters.” Liu further advised FF that he would be the “FF Client
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Team Leader & Main Contact Partner” for the work Mayer performed for FF.
                                                                                                                14           2.    Following its October 17, 2017 meeting with Liu, FF retained Liu as its
                                                                                                                15   attorney, which attorney-client relationship was memorialized in the form of a fully
                                                                                                                16   executed engagement agreement between FF and Mayer dated October 20, 2017, and
                                                                                                                17   was signed by Liu on Mayer’s behalf (the “Engagement Agreement”).
                                                                                                                18           3.    Soon after the execution of the Engagement Agreement, Liu, despite
                                                                                                                19   representing FF in legal matters as a Mayer partner, began encouraging FF to hire
                                                                                                                20   him to serve as its Global General Counsel, Global Chief Administrative Officer, and
                                                                                                                21   Global Senior Advisor, and repeatedly touted his purported credentials, experience
                                                                                                                22   and connections that he assured FF both qualified and made him well suited to serve
                                                                                                                23   in each of those high level executive positions.
                                                                                                                24           4.    In response to Liu’s solicitations, and in reliance upon his
                                                                                                                25   representations as to his qualifications, experience and connections required to fulfill
                                                                                                                26   each of those executive roles, FF hired Liu on or about January 26, 2018 while he
                                                                                                                27   still a Mayer partner, to serve as its Global General Counsel, Global Chief
                                                                                                                28   Administrative Officer, and Global Senior Advisor, and he was appointed to the

                                                                                                                     11409610461                              -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 3 of 38 Page ID #:523



                                                                                                                 1   Board of Directors of FF’s indirect parent company, FF Intelligent Mobility Global
                                                                                                                 2   Holdings Ltd. f/k/a Smart King (“Smart King”), under two agreements: an
                                                                                                                 3   Employment Agreement between Liu and FF (the “Employment Agreement”); and
                                                                                                                 4   a Director Compensation Agreement between Liu and Jia (the “Director
                                                                                                                 5   Agreement”).
                                                                                                                 6           5.    Liu drafted and thereafter presented both the Employment Agreement
                                                                                                                 7   and the Director Agreement to FF while he was a Mayer partner, each of which
                                                                                                                 8   agreements was unfairly and unreasonably advantageous to Liu. Moreover, in
                                                                                                                 9   presenting and entering into these agreements with FF, Liu, among other things and
                                                                                                                10   as alleged below, violated the rules of professional conduct governing attorneys.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   These violations, among other things, render the Employment Agreement void ab
                                                                                                                12   initio, and entitle FF to, inter alia, rescission of that agreement as well as to other
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   remedies.
                                                                                                                14           6.    Consistent with his violations of the governing rules of professional
                                                                                                                15   conduct, Liu put his personal interests ahead of, and in direct conflict with, those of
                                                                                                                16   his client, FF. To that end, Liu included provisions in the Employment Agreement
                                                                                                                17   and in the Director Agreement that, among other things, not only were designed to
                                                                                                                18   severely and unreasonably limit FF’s ability to terminate Liu, but also purported to
                                                                                                                19   guarantee Liu $8 million in salary and signing bonus pay, regardless of whether he
                                                                                                                20   performed under the agreements or was terminated “for any reason” whatsoever.
                                                                                                                21   Equally egregious, the Employment Agreement that Liu drafted and convinced his
                                                                                                                22   client FF to sign, further purported to award Liu with options in FF, and to provide
                                                                                                                23   for the immediate vesting of those options even if Liu was terminated for breach of
                                                                                                                24   his fiduciary duty owed to FF, and was judicially found to have committed that
                                                                                                                25   breach.
                                                                                                                26           7.    As FF’s lead counsel at Mayer, Liu knew of confidential and privileged
                                                                                                                27   information that he used in convincing FF to hire him, and to enter into the
                                                                                                                28   Employment and Director Agreements he drafted while serving as FF’s counsel.

                                                                                                                     11409610461                              -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 4 of 38 Page ID #:524



                                                                                                                 1   Moreover, the individuals at FF who negotiated the Employment and Director
                                                                                                                 2   Agreements on FF’s behalf—Jia and FF’s General Manager of Global Capital and
                                                                                                                 3   Investment Banking, Jiawei “Jerry” Wang (“Wang”)—were not native English
                                                                                                                 4   speakers, which fact not only was known to Liu, but also was used by him to his
                                                                                                                 5   unfair advantage, manifest in Liu’s presentation of the Employment and Director
                                                                                                                 6   Agreements to Jia and Wang only in English.
                                                                                                                 7           8.    Despite Liu’s competing interests from those of his client FF in the
                                                                                                                 8   Employment and Director Agreements, and despite the fiduciary duties Liu owed to
                                                                                                                 9   FF as its counsel and FF’s corresponding expectation that Liu would honor those
                                                                                                                10   duties as well as his professional obligations, Liu never explained the materially
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   adverse consequences of the terms of the Employment or Director Agreements to FF,
                                                                                                                12   never obtained either FF’s informed written consent, or a conflict waiver signed by
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   FF, and never disclosed to FF in writing that it could and should retain independent
                                                                                                                14   counsel expressly required by governing law. Notably, Liu engaged in such conduct,
                                                                                                                15   despite the obvious risk that Liu’s professional judgment on FF’s behalf, as its
                                                                                                                16   counsel, would be adversely affected by his own financial, business, property, and
                                                                                                                17   personal interests in the Employment and Director Agreements, disincentivize Liu
                                                                                                                18   FF to protect itself from Liu’s misconduct, and reward Liu for his misconduct.
                                                                                                                19           9.    After entering the decidedly one-sided Employment and Director
                                                                                                                20   Agreements, FF discovered that, contrary to his representations, Liu was not
                                                                                                                21   remotely qualified to serve in any of the high level executive positions for which he
                                                                                                                22   was hired. Moreover, after he moved to California to serve as its General Counsel,
                                                                                                                23   FF further discovered that Liu was also practicing law in California without a license
                                                                                                                24   as a result of his never having passed the California state bar exam nor having taken
                                                                                                                25   the steps required to register as in-house counsel in this State.
                                                                                                                26           10.   In addition, within a year of his employment with FF, Liu repeatedly
                                                                                                                27   demonstrated an inability to perform the basic functions of each of his other executive
                                                                                                                28   positions. During that year, Liu failed to fulfill the specific tasks that he had

                                                                                                                     11409610461                               -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 5 of 38 Page ID #:525



                                                                                                                 1   committed to complete and, as he did while at Mayer, breached the fiduciary duties
                                                                                                                 2   he owed to FF by promoting and advancing his own personal interests ahead, and to
                                                                                                                 3   the substantial financial detriment, of FF’s interests, in further violation and
                                                                                                                 4   abdication of his job duties and responsibilities.
                                                                                                                 5           11.   This is not simply a case of an employer’s dissatisfaction with a high
                                                                                                                 6   level employee’s quality of work. Rather, this is a case where an attorney used his
                                                                                                                 7   undue influence over his client and violated his ethical responsibilities to convince
                                                                                                                 8   that client to hire him under patently unfair and unreasonable terms for top-level legal
                                                                                                                 9   and executive positions that he was unqualified to fulfill.
                                                                                                                10           12.   In response to Liu’s misconduct and failings, detailed below, FF
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   terminated Liu’s employment, and, among other things, now seeks to rescind his
                                                                                                                12   Employment Agreement, which is void ab initio as a result of, inter alia, Liu’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   flagrant violation of the governing Rules of Professional Conduct, and the undue
                                                                                                                14   influence he exerted over FF.
                                                                                                                15                                      THE PARTIES
                                                                                                                16           13.   FF is a California corporation headquartered in Gardena, California.
                                                                                                                17           14.   FF is informed and believes, and based thereon alleges, that Liu is an
                                                                                                                18   individual and resident of the State of New York.
                                                                                                                19                             JURISDICTION AND VENUE
                                                                                                                20           15.   The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a),
                                                                                                                21   because FF and Liu are citizens of different states, and the amount in controversy
                                                                                                                22   exceeds the sum or value of $75,000, exclusive of interest and costs.
                                                                                                                23           16.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391,
                                                                                                                24   because FF is located in this district and a substantial part of Liu’s breach and other
                                                                                                                25   misconduct giving rise to FF’s claims occurred in this district.
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     11409610461                              -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 6 of 38 Page ID #:526



                                                                                                                 1                       FACTS COMMON TO ALL CLAIMS
                                                                                                                 2       A. FF’s Hiring of Liu

                                                                                                                 3           17.   FF is an innovative U.S.-based electric vehicle company that was
                                                                                                                 4   founded by Jia in April 2014.
                                                                                                                 5           18.   FF is focused on the development of intelligent electric vehicles and is
                                                                                                                 6   currently developing its first production vehicle and flagship model, the FF 91.
                                                                                                                 7   Building a new car company from the ground up requires significant financial
                                                                                                                 8   investment, as well as connections within key networks.
                                                                                                                 9           19.   At the end of 2017, Jia became FF’s Chief Executive Officer (“CEO”).
                                                                                                                10   Thereafter, in November 2017, Smart King entered into a financial agreement with
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Evergrande Health Industry Group Ltd., a subsidiary of the Chinese real estate
                                                                                                                12   conglomerate China Evergrande Group (“Evergrande”), to fund FF’s efforts to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   develop the FF 91.
                                                                                                                14           20.   To achieve his vision and dream of creating a successful industry-
                                                                                                                15   disrupting technology company, and with the acquisition of Evergrande funding
                                                                                                                16   enabling him to do so, Jia sought to hire a Global Chief Administrative Officer and
                                                                                                                17   General Counsel with both the financial experience and legal expertise necessary to
                                                                                                                18   guide FF toward financial stability and to an initial public offering (“IPO”).
                                                                                                                19           21.   Liu was introduced to FF by a company acquaintance. The parties’ first
                                                                                                                20   meeting took place at FF’s headquarters in Gardena, California, between Liu, Jia, and
                                                                                                                21   Wang, on or about October 17, 2017 (the “October 2017 Meeting”). During the
                                                                                                                22   October 2017 meeting, which lasted approximately two hours, Jia presented FF’s
                                                                                                                23   history and the company’s future plans to Liu, which were designed to create an
                                                                                                                24   electric vehicle company that would truly dominate and disrupt the industry. Jia also
                                                                                                                25   described his dream and vision for the company, the issues and financial difficulties
                                                                                                                26   that FF was facing at the time, and possible solutions to those problems.
                                                                                                                27           22.   At the October 2017 Meeting, Jia further detailed the skills, experience,
                                                                                                                28   and abilities required for the FF Global Chief Administrative Officer and General

                                                                                                                     11409610461                              -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 7 of 38 Page ID #:527



                                                                                                                 1   Counsel roles and to bring Jia’s dream and vision to fruition. Jia explained to Liu
                                                                                                                 2   that his own personal strengths lie in product technology, strategy, organization, and
                                                                                                                 3   user operations, and that he was looking for a Global Chief Administrative Officer
                                                                                                                 4   and General Counsel to balance out his skill set—i.e., someone with experience
                                                                                                                 5   handling capital, finance, and legal issues to lead the functional areas of the company,
                                                                                                                 6   improve management capabilities, and quickly push forward the financing efforts
                                                                                                                 7   and goals of the company. As he explained to Liu, Jia was looking for FF’s “Joe Tai
                                                                                                                 8   of Alibaba”—the virtual “partner with Jack Ma.”
                                                                                                                 9           23.   At the October 2017 Meeting, Liu not only pitched himself and his firm,
                                                                                                                10   Mayer, as an invaluable resource that could help FF achieve its goals and resolve the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   issues and financial difficulties that FF was facing, but also assured Jia and Wang
                                                                                                                12   that the areas Jia sought to improve—management, financing, and legal—were Liu’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   personal areas of strength. Liu further advised Jia and wang that he was qualified to
                                                                                                                14   serve in the high-level executive roles FF needed to fill, and that he possessed the
                                                                                                                15   requisite experience, skills, and ability to do so for FF’s benefits. Accordingly, while
                                                                                                                16   pitching Mayer to be FF’s go-to full-service law firm, Liu simultaneously solicited
                                                                                                                17   FF that, if hired directly as FF’s Global Chief Administrative Officer and General
                                                                                                                18   Counsel, Liu would provide specific and measurable deliverables, including the legal
                                                                                                                19   services to be provided by Mayer. As detailed below, however, Liu’s representations
                                                                                                                20   were false, and were relied upon by FF to its detriment in entering into the
                                                                                                                21   Employment Agreement.
                                                                                                                22           24.   On or around October 20, 2017, Liu provided FF with the Mayer
                                                                                                                23   Engagement Agreement, as well as with a work plan, and other documents marketing
                                                                                                                24   Liu’s and Mayer’s services.
                                                                                                                25           25.   The Engagement Agreement provided for Mayer to deliver a broad array
                                                                                                                26   of “legal services and advice [to FF] in connection with [its] capital raising,
                                                                                                                27   strategies, regulatory, corporate, securities, intellectual property, litigation, wealth
                                                                                                                28

                                                                                                                     11409610461                              -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 8 of 38 Page ID #:528



                                                                                                                 1   management matters and on such other tasks and matters as may be instructed by
                                                                                                                 2   [FF] from time to time and as we explicitly agree to undertake . . . .”
                                                                                                                 3           26.   In the work plan, Liu and Mayer advised FF that they were “eager to
                                                                                                                 4   play a role in FF’s mission of bringing premium intuitive, and seamlessly connected
                                                                                                                 5   electric vehicles to people worldwide” and identified a multitude of services to be
                                                                                                                 6   provided by the firm’s “Corporate and Finance team,” “Auto Industry team,” “Initial
                                                                                                                 7   public offering team,” “General Counsel team,” and “Wealth Management” team, all
                                                                                                                 8   of which were to be overseen by Liu as the “FF Client Team Leader & Main Contact
                                                                                                                 9   Partner.” The parties thereafter executed the Engagement Agreement with Liu
                                                                                                                10   countersigning that agreement on Mayer’s behalf.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           27.   Following the October 2017 Meeting, Liu met or otherwise
                                                                                                                12   communicated with FF officials on numerous other occasions, including, without
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   limitation, multiple phone conversations with Wang soon after the October 2017
                                                                                                                14   Meeting and in multiple in-person meetings at FF’s headquarters and corporate
                                                                                                                15   clubhouse in Palos Verdes, California on January 10, January 21, January 22, and
                                                                                                                16   January 24, 2018, which meetings were attended by Wang and Jia, as well as others,
                                                                                                                17   including FF China employee, Michael Wang; the FF acquaintance who introduced
                                                                                                                18   FF and Liu, Xiao Qiang Wu (“Wu”); and FF’s Vice President of Administration,
                                                                                                                19   Chaoying Deng (“Deng”). There was also a dinner meeting during this time that was
                                                                                                                20   held at SHAN Social House in Beverly Hills and that was attended by Liu, Jia, Wang,
                                                                                                                21   Deng, and Wu. At each of these meetings, Liu and FF, through Jia or Wang, engaged
                                                                                                                22   in detailed discussions regarding the necessary abilities, skills, and experience that
                                                                                                                23   the Global Chief Administrative Officer and Global General Counsel of FF was
                                                                                                                24   required to possess. Jia and Wang also discussed with Liu the specific deliverables
                                                                                                                25   FF expected of an individual filling those executive roles.          Following those
                                                                                                                26   discussions, Liu repeatedly assured and confirmed that he could meet FF’s
                                                                                                                27   expectations and deliver in and under each of those roles.
                                                                                                                28

                                                                                                                     11409610461                              -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 9 of 38 Page ID #:529



                                                                                                                 1           28.   As a result of the parties’ foregoing discussions and the curriculum vitae
                                                                                                                 2   (“CV”) that Liu provided, Liu led FF to believe that he had the requisite skills and
                                                                                                                 3   ability to deliver on representations and promises. To that end and by way of
                                                                                                                 4   example, Liu represented that, in the 1990s, he served as General Counsel and
                                                                                                                 5   Director-General of the China Securities Regulatory Commission, and claimed to
                                                                                                                 6   have been the lead professional regulator responsible for drafting, interpreting, and
                                                                                                                 7   administering China’s capital and securities market rules in that role. Liu further
                                                                                                                 8   represented that he led the working group responsible for drafting and enacting
                                                                                                                 9   China’s first securities law and served as a key member of the stock issuance
                                                                                                                10   examination board appointed by the Chinese State Council. In other words, FF did
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   not suspect that Liu either could not, or would not, deliver the guarantees and
                                                                                                                12   deliverables he assured FF he could and would provide.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           29.   Building upon his foregoing representations, in a January 10, 2018
                                                                                                                14   meeting with Jia and Wang at FF’s headquarters, Liu represented that he had close
                                                                                                                15   connections with top Chinese government officials, including with the president of
                                                                                                                16   China himself. Liu further represented to Jia and Wang that, if hired by FF, he could
                                                                                                                17   and would connect it with those government officials to facilitate FF’s business in
                                                                                                                18   China. As detailed below, after hiring Liu, FF discovered that Liu’s representations
                                                                                                                19   were false, and made in furtherance of his efforts to convince FF that: (i) Liu would
                                                                                                                20   work to advance FF’s best interests; and that (ii) FF should grant Liu compensation
                                                                                                                21   and rights that could lead to materially adverse consequences to FF, while providing
                                                                                                                22   materially favorable benefits to Liu.
                                                                                                                23           30.   Liu’s CV further extolled his purported lengthy history as a claimed
                                                                                                                24   financial expert and attorney, and expressly represented that his alleged areas of
                                                                                                                25   expertise encompassed:
                                                                                                                26                banking and finance, mergers and acquisitions, investments
                                                                                                                                  and transactions, and regulatory and disputes with a strong
                                                                                                                27                emphasis on cross-border transactions involving Asia and
                                                                                                                                  Greater China. [Liu] has extensive experience representing
                                                                                                                28                Asia- and Greater China-based companies conducting

                                                                                                                     11409610461                               -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 10 of 38 Page ID #:530



                                                                                                                  1                 business in the United States and other parts of the world,
                                                                                                                                    including in such industries as financial institutions and
                                                                                                                  2                 investment entities, real estate and infrastructure, aviation and
                                                                                                                                    transportation, energy and resources, real estate and
                                                                                                                  3                 infrastructure, aviation and transportation, energy and
                                                                                                                                    resources, and manufacturing and technology. He also advises
                                                                                                                  4                 US and foreign companies doing business in Asia and Greater
                                                                                                                                    China, including in market access, direct investments, public
                                                                                                                  5                 and private funds, capital markets, technology transfers and
                                                                                                                                    regulatory matters.
                                                                                                                  6
                                                                                                                  7           31.   Liu’s CV further identified a litany of impressive roles that he
                                                                                                                  8   purportedly held in managing several law firms’ China and Asia practices, including
                                                                                                                  9   Mayer’s, with respect to which Liu’s CV represented that he not only was a “leader
                                                                                                                 10   of [Mayer’s] US-China practice initiatives,” but also touted that he was “instrumental
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   in connecting Mayer Brown’s offices in Asia, Europe and the Americas.” In his roles
                                                                                                                 12   at Mayer and prior law firms, Liu also claimed to have represented clients in all major
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   categories of transactions.
                                                                                                                 14           32.   Liu, by and through his CV and his oral representations made during the
                                                                                                                 15   October 2017 Meeting and subsequent pre-hiring calls and meetings, including,
                                                                                                                 16   without limitation, a January 21, 2018 meeting between Liu and Wang, claimed to
                                                                                                                 17   have vast experience working with investors, public and private funds, and capital
                                                                                                                 18   markets, which FF viewed as critical, having recently entered into the transaction
                                                                                                                 19   with Evergrande and knowing its need to seek additional financing.
                                                                                                                 20           33.   During that same October 2017 Meeting, and the subsequent pre-hiring
                                                                                                                 21   calls and meetings, including, but not limited to the January 21, 2018 meeting with
                                                                                                                 22   Wang, and building off of his represented experience at Mayer, Liu also assured FF
                                                                                                                 23   that he not only could counsel and guide FF through litigation, including FF’s then
                                                                                                                 24   pending litigation against EVelozcity, Inc. (“EVelozcity”), but also assured FF that
                                                                                                                 25   he would personally take the lead in doing so, and that, based upon his experience
                                                                                                                 26   and with his guidance, FF would “win” its lawsuit against EVelozcity.
                                                                                                                 27           34.   Liu’s CV additionally heralded his alleged investment banking
                                                                                                                 28   background, which consisted of serving as managing director at two large investment

                                                                                                                      11409610461                               -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 11 of 38 Page ID #:531



                                                                                                                  1   banks, as well as represented that Liu played “an important role in a variety of China-
                                                                                                                  2   and Asia-related M&A and other financing business transactions.”
                                                                                                                  3           35.   Building upon, and consistent with the representations Liu made to FF
                                                                                                                  4   in the October 2017 Meeting, and in the subsequent pre-hiring calls and meetings,
                                                                                                                  5   including, but not limited to the January 21, 2018 meeting with Wang, Liu assured
                                                                                                                  6   FF that he could connect it with individuals from top investment firms, such as the
                                                                                                                  7   CEO of Blackstone, and with top banks and key bankers at Goldman Sachs, Citibank,
                                                                                                                  8   and Lazard. Liu further represented that these connections would be part of his plan
                                                                                                                  9   to bring FF to financial stability and an IPO in 2019. FF would later come to
                                                                                                                 10   discover, however, that Liu neither had the experience nor was capable of guiding
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   FF to an IPO. Nor did Liu ever connect FF with any top investment firms or banks,
                                                                                                                 12   to the extent he even actually knew senior people at any of those institutions.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           36.   Essentially, for each qualification FF identified that it was looking for
                                                                                                                 14   in a candidate to fill its high-level positions, Liu repeatedly represented that he had
                                                                                                                 15   the corresponding skills, experience, and ability. And, for each deliverable FF
                                                                                                                 16   identified, such as taking the company to IPO and successfully defending the
                                                                                                                 17   EVelozcity suit, Liu represented that he not only was qualified and experienced, but
                                                                                                                 18   also could deliver specific results.
                                                                                                                 19           37.   Liu was offered the positions of Global General Counsel, Global Chief
                                                                                                                 20   Administrative Officer, and Global Senior Advisor at FF, and Senior Board Member
                                                                                                                 21   at Smart King, based upon Liu’s foregoing material representations made throughout
                                                                                                                 22   the four month hiring process, during which time he was simultaneously engaged as
                                                                                                                 23   FF’s counsel through Mayer. As previously detailed above, those representations
                                                                                                                 24   included, Liu’s proclaimed ability to: (a) guide FF to an IPO in 2019; (b) connect FF
                                                                                                                 25   with government officials in China; (c) work with investors and with public and
                                                                                                                 26   private funds placement, and navigate capital markets; (d) manage outside counsel
                                                                                                                 27   and increase legal efficiencies and decrease FF’s legal expenditures; (e) advise and
                                                                                                                 28   guide FF to obtain additional debt and equity financing; (f) advise and guide FF

                                                                                                                      11409610461                              - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 12 of 38 Page ID #:532



                                                                                                                  1   through litigation matters, including helping FF “win” the EVelozcity lawsuit; (g)
                                                                                                                  2   connect FF with individuals at top investors and banks; and (h) fulfill each of the
                                                                                                                  3   requirements of the executive positions for which he was interviewing and was
                                                                                                                  4   ultimately hired. All of these matters were within Mayer’s scope of representation.
                                                                                                                  5   Rather than have Mayer perform that work at the agreed-upon hourly rate set forth in
                                                                                                                  6   the Engagement Agreement, Liu used his undue influence to persuade FF to shift that
                                                                                                                  7   work in-house by employing him directly in exchange for a multi-million dollar
                                                                                                                  8   windfall.
                                                                                                                  9           38.   Liu began his employment with FF on February 15, 2018, pursuant to
                                                                                                                 10   the written Employment Agreement, and as a Smart King Director pursuant to the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Director Agreement with Jia, both of which Liu drafted. Again, both agreements
                                                                                                                 12   were written in English, despite much of the negotiations having taken place in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Mandarin, and despite FF’s primary negotiators, Jia and Wang, not being native
                                                                                                                 14   English speakers.
                                                                                                                 15       B. The Employment Agreement
                                                                                                                 16           39.   Liu was the only employee at FF to have a written employment contract.
                                                                                                                 17           40.   Pursuant to the terms of the Employment Agreement, Liu was hired to
                                                                                                                 18   serve in the roles of Global Chief Administrative Officer, Global General Counsel,
                                                                                                                 19   and Global Senior Advisor of FF1 and as a Senior Board Member of FF’s indirect
                                                                                                                 20   parent company, Smart King.
                                                                                                                 21           41.   Smart King was also a party to the Employment Agreement and has
                                                                                                                 22   assigned its right to pursue litigation based on that agreement to FF.
                                                                                                                 23           42.   The Employment Agreement defined Liu’s position and duties as
                                                                                                                 24   follows:
                                                                                                                 25   1
                                                                                                                        FF was defined by the Employment Agreement as “FF Global Holdings Ltd., and
                                                                                                                 26   Smart King Limited which owns 100% of and controls such entities including,
                                                                                                                      without limitation, FF Global Holdings Ltd., Faraday & Future Inc., LeSEE (in VIE
                                                                                                                 27
                                                                                                                      Structure), City Sky Limited, d/b/a Faraday and their successors, assignees and
                                                                                                                 28   transferees.”

                                                                                                                      11409610461                             - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 13 of 38 Page ID #:533



                                                                                                                  1                 FF shall appoint [Liu] Senior Board Member of FF Global
                                                                                                                                    Board; Global Chief administrative Officer, with the Chinese
                                                                                                                  2                 translation of…, or other similar and comparable title as may
                                                                                                                                    be further discussed and agreed, and concurrently the Global
                                                                                                                  3                 General Counsel at [Liu’s] choice, and the Global Senior
                                                                                                                                    Advisor of FF, directly reporting to FF’s CEO. … [Liu’s]
                                                                                                                  4                 duties and responsibilities shall be commensurate with such
                                                                                                                                    positions, and subject to typical expectations for serving on
                                                                                                                  5                 other civic/charitable/corporate boards with no direct conflict
                                                                                                                                    of interest with FF and for managing person investments.
                                                                                                                  6
                                                                                                                  7           43.      In exchange for fulfilling the duties and responsibilities of Global Chief
                                                                                                                  8   Administrative Officer, Global General Counsel, Senior Board Member, and Global
                                                                                                                  9   Senior Advisor, the Employment Agreement provided, in relevant part, that:
                                                                                                                 10                    a. “FF shall guarantee [Liu’s] employment and base salaries as
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                       provided in the Terms for five years except for [Liu] decides to leave
                                                                                                                 12                       FF at his own;”
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                    b. “FF shall pay [Liu] a minimum annual base salary of $1,000,000.00,
                                                                                                                 14                       in semi-monthly (bi-weekly) installments, for five years. If [Liu] is
                                                                                                                 15                       terminated by FF for any reason during the five year term he will be
                                                                                                                 16                       entitled to receive any remaining portion of the five years of base
                                                                                                                 17                       salaries not yet paid in lump sum” (emphasis added);
                                                                                                                 18                    c. “FF shall pay [Liu] a signing bonus of $3,000,000.00, payable in five
                                                                                                                 19                       equal installments, with the first installment paid upon the singing of
                                                                                                                 20                       the Agreement and each of the remaining installments paid at each
                                                                                                                 21                       of the following four anniversary of [Liu’s] start of employment at
                                                                                                                 22                       FF and paid in lump sum in the event of an early termination by FF
                                                                                                                 23                       during the five year guaranteed employment term”;
                                                                                                                 24                    d. “FF shall grant [Liu] at minimum cost required by law and outright,
                                                                                                                 25                       2% of FF’s total equity shares pre Series A dilution in the form of
                                                                                                                 26                       restrictive stocks or equity option as [Liu] may select based on any
                                                                                                                 27                       of [Liu’s] available equity grant forms to select from, namely
                                                                                                                 28                       20,000,000.00 equity shares representing 2% of the total and all of

                                                                                                                      11409610461                                 - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 14 of 38 Page ID #:534



                                                                                                                  1                    1,000,000,000.000 equity shares of FF pre Series A, as FF
                                                                                                                  2                    represented and warranted, with the FF established and standard
                                                                                                                  3                    equity share or option vesting schedule and any of FF’s earliest
                                                                                                                  4                    available vesting schedules as [Liu] may select and with adequate
                                                                                                                  5                    consideration of tax benefits available to [Liu]. Any and all of the
                                                                                                                  6                    remaining unvested portion of such 2% of the total shares shall
                                                                                                                  7                    become immediately and fully vested to [Liu] upon early
                                                                                                                  8                    termination by FF of [Liu’s] employment within the guaranteed
                                                                                                                  9                    employment term with FF. Such an early termination can only
                                                                                                                 10                    be effectuated based on the specific cause of a serious breach of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                    fiduciary duty to FF as a senior executive of FF after fully
                                                                                                                 12                    adjudicated against [Liu] by a competent court in the United States,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                    and [Liu] will be fully covered by FF with executive
                                                                                                                 14                    indemnifications” (emphasis added).
                                                                                                                 15           44.   The Employment Agreement also provided for relocation costs and
                                                                                                                 16   expenses in connection with Liu’s move to California to work for FF.
                                                                                                                 17           45.   These compensation terms were unfair and unreasonable to FF and Liu
                                                                                                                 18   did nothing to explain how the Employment Agreement resulted in a windfall to him.
                                                                                                                 19   Instead, Liu pushed for FF to rush and sign the Employment Agreement, and failed
                                                                                                                 20   to advise FF in writing to seek the advice of an independent lawyer of its choice as
                                                                                                                 21   expressly required by law. He also failed to disclose any conflict, even though one
                                                                                                                 22   clearly existed between Liu’s personal economic interest in obtaining a windfall from
                                                                                                                 23   FF and his obligations as a Mayer partner to work in FF’s best interests; failed to
                                                                                                                 24   adequately explain to FF the material risks of the proposed Employment Agreement
                                                                                                                 25   and any reasonably available alternatives; and failed to obtained informed written
                                                                                                                 26   consent to the transaction, in clear violation of New York Rules of Professional
                                                                                                                 27
                                                                                                                 28

                                                                                                                      11409610461                             - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 15 of 38 Page ID #:535



                                                                                                                  1   Conduct 1.5, 1.7, and 1.8(a) and California Rules of Professional Conduct 3-300, 3-
                                                                                                                  2   31, and 4-200.2
                                                                                                                  3       C. The Director Agreement
                                                                                                                  4           46.      Liu also convinced Jia to enter into a Director Agreement, through
                                                                                                                  5   which Liu was appointed to the Board of Directors of FF Top Holding Ltd. (the
                                                                                                                  6   indirect parent company of Smart King and FF), in exchange for “a cash amount, or
                                                                                                                  7   other means of payment . . . equal to the cash value of shares equal to . . . 1% of
                                                                                                                  8   [Smart King’s] total equity shares pre Series A dilution, namely 10,000,000.00 equity
                                                                                                                  9   shares representing 1% of the total and all of 1,000,000,000.00 equity shares of
                                                                                                                 10   [Smart King] pre Series A.”
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           47.      This compensation was “subject to the same vesting conditions as
                                                                                                                 12   provided and agreed in the Employment Agreement . . . .”
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           48.      As with the Employment Agreement, the Director Agreement contained
                                                                                                                 14   unreasonable vesting provisions, which provided that:
                                                                                                                 15                 a. “If [Liu] decides to leave the Company [defined as Smart King] at his
                                                                                                                 16                    own will during his employment term as provided in the [Employment
                                                                                                                 17                    Agreement] or his employment at the Company is terminated by the
                                                                                                                 18                    Company during such a term based on the specific cause of a serious
                                                                                                                 19                    breach of fiduciary duties to the Company as a senior executive of the
                                                                                                                 20                    Company after finally adjudicated [sic] against [Liu] by a competent
                                                                                                                 21                    court in the United States (‘Departure or Termination’) . . . any
                                                                                                                 22                    remaining unvested portion of the Director Compensation at the time
                                                                                                                 23                    when such Departure or Termination effectuates will be automatically
                                                                                                                 24                    forfeited.”
                                                                                                                 25
                                                                                                                 26
                                                                                                                      2
                                                                                                                       The California Rules of Professional Conduct were revised effective November 1,
                                                                                                                 27
                                                                                                                      2018. Thus, to the extent that Liu’s conduct was after November 1, 2018,
                                                                                                                 28   California Rules of Professional Conduct 1.5, 1.7, and 1.8.1 apply.

                                                                                                                      11409610461                                - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 16 of 38 Page ID #:536



                                                                                                                  1                 b. “If [Liu] leaves the Company without such a Departure or Termination,
                                                                                                                  2                    any and all of the remaining unvested portion of the Director
                                                                                                                  3                    Compensation shall become immediately and fully vested to [Liu] as is
                                                                                                                  4                    similarly provided in the [Employment Agreement].”
                                                                                                                  5           49.      As with the Employment Agreement, Liu failed to obtain any conflict
                                                                                                                  6   waiver even though there was a clear conflict between Liu’s personal economic
                                                                                                                  7   interest in obtaining a windfall from FF (e.g., the immediate vesting of shares upon
                                                                                                                  8   the occurrence of any of a “parade of horribles” leading to Liu’s termination so long
                                                                                                                  9   as it was not a fully adjudicated “serious breach of fiduciary duties as a senior
                                                                                                                 10   executive of the Company”), and Liu’s obligations as a Mayer partner to work in
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   FF’s best interests; failed to adequately explain to FF the material risks of the
                                                                                                                 12   proposed Director Agreement and any reasonably available alternatives; and failed
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   to obtained informed written consent to the transaction, in clear violation of the New
                                                                                                                 14   York Rules of Professional Conduct 1.5, 1.7, and 1.8(a) and California Rules of
                                                                                                                 15   Professional Conduct 3-300, 3-310, and 4-200.
                                                                                                                 16      D. Liu’s Fails to Deliver on His Representations

                                                                                                                 17           50.      Once Liu was employed and tasked with serious financial, legal and
                                                                                                                 18   operational responsibilities, it soon became apparent that he had compounded his
                                                                                                                 19   violations of the rules of professional conduct by materially misrepresenting his
                                                                                                                 20   expertise and capabilities. Put simply, Liu was unable to perform in virtually all areas
                                                                                                                 21   of his represented expertise, and did not possess the requisite legal skills to oversee
                                                                                                                 22   the company’s basic legal needs, let alone the business, finance, and legal acumen
                                                                                                                 23   needed to take FF to an IPO or advice or guide it through litigation. Moreover, as
                                                                                                                 24   confirmed by the California State Bar website, Liu never completed the steps
                                                                                                                 25   required to practice law in California as Registered In House Counsel (see Cal. Rule
                                                                                                                 26   of Court 9.46; Cal. Rule of Prof. Conduct 5.5), nor ever passed the California Bar
                                                                                                                 27   Exam prerequisite to otherwise practicing in this State.
                                                                                                                 28

                                                                                                                      11409610461                               - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 17 of 38 Page ID #:537



                                                                                                                  1           51.   From the start of his employment in February 2018 through February
                                                                                                                  2   2019—when FF terminated Liu’s employment for his serious breaches of the
                                                                                                                  3   fiduciary duties that he owed to FF and his inability to perform in the roles for which
                                                                                                                  4   he was hired—Liu failed to perform even basic functions of his executive positions,
                                                                                                                  5   let alone provide the type of high-level decision making and guidance with which he
                                                                                                                  6   was entrusted.
                                                                                                                  7           52.   To conceal his inability to perform or complete the tasks required under
                                                                                                                  8   his various executive roles, Liu requested that his assistant schedule “meetings” on
                                                                                                                  9   his calendar with other FF employees to make it appear as if he was both busy and
                                                                                                                 10   working. Yet, when asked to provide the agenda for these meetings, Liu responded
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   that there were no agendas. Liu paid little attention during these meetings, which
                                                                                                                 12   were largely an unnecessary waste of time. These scheduled meetings were not
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   actual productive meetings, but instead a ploy to make Liu appear busy and
                                                                                                                 14   unavailable, while he continued to avoid performing his required duties.3
                                                                                                                 15           53.   In August 2018, Evergrande failed to provide the aforementioned
                                                                                                                 16   contracted-for funding to FF. Important meetings were scheduled to be held with
                                                                                                                 17   Evergrande in Boston, Massachusetts in or around the second week of September
                                                                                                                 18   2018 in the hope of reaching a resolution.
                                                                                                                 19           54.   By virtue of his roles at FF and his purported vast capital markets
                                                                                                                 20   experience involving Chinese investment companies such as Evergrande, Liu should
                                                                                                                 21   have been the key person to help guide FF through this dispute. Instead, Liu first
                                                                                                                 22   attempted to avoid the Boston Evergrande meetings completely. Although he later
                                                                                                                 23   agreed to join those meetings begrudgingly, rather than lead those meetings as would
                                                                                                                 24   be expected from someone with his represented skills, expertise and experience, Liu
                                                                                                                 25   left in the middle of them, having contributed nothing, and leaving FF’s issues with
                                                                                                                 26
                                                                                                                 27   3
                                                                                                                       Likewise, Liu regularly showed up to the office late and left early, refused to
                                                                                                                 28   attend company meetings, and handled personal matters during working hours.

                                                                                                                      11409610461                             - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 18 of 38 Page ID #:538



                                                                                                                  1   Evergrande unresolved as well as culminating the deterioration of FF’s relationship
                                                                                                                  2   with Evergrande.
                                                                                                                  3           55.   When the director of FF’s capital markets team attempted to get Liu to
                                                                                                                  4   stay at the meetings, or to at least provide the team with guidance, Liu failed and
                                                                                                                  5   substantively refused to do so.
                                                                                                                  6           56.   For example, on September 9, 2018, in response to a text from FF’s
                                                                                                                  7   director of capital markets asking Liu to provide direction, Liu responded “[p]lease
                                                                                                                  8   provide [Wang] with all your support. He thinks highly of you.” Liu also instructed
                                                                                                                  9   the team member to “remind him to seek directions from [Jia.]” Liu thereafter
                                                                                                                 10   refused to return to the negotiations, putting the entire company at risk. Had Liu’s
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   representations about his legal abilities and experience been true, he would have been
                                                                                                                 12   well qualified to help FF navigate the legal issues created by Evergrande’s breach of
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   its agreement to fund FF. But Liu did not assist FF with navigating these legal issues.
                                                                                                                 14           57.   Even after Evergrande and FF settled their dispute, Evergrande’s
                                                                                                                 15   withdrawal left FF in a difficult financial position. Others at FF worked tirelessly to
                                                                                                                 16   find additional financings. Liu, however, failed to provide any plans for debt or
                                                                                                                 17   equity financing, and further failed to connect FF with any investment firms, banks,
                                                                                                                 18   or other advisors who could assist. This was in spite of his pre-employment
                                                                                                                 19   representations that he would connect FF with the CEO of Blackstone, and with
                                                                                                                 20   senior executives at banks, including at Citibank, Goldman Sachs, and Lazars.
                                                                                                                 21           58.   Liu provided no meaningful contacts or advice regarding restructuring
                                                                                                                 22   or raising capital. Instead, he deflected all of his responsibilities and removed himself
                                                                                                                 23   from the decision-making process during some of FF’s most critical points
                                                                                                                 24   throughout the duration of his employment.
                                                                                                                 25           59.   Liu’s inability to provide useable advice further was manifest when he
                                                                                                                 26   infrequently did make himself available to discuss FF’s financial and legal
                                                                                                                 27   circumstances with other executives.         He often asked rudimentary questions
                                                                                                                 28   demonstrating his lack of understanding of legal, managerial, financing, fundraising,

                                                                                                                      11409610461                              - 17 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 19 of 38 Page ID #:539



                                                                                                                  1   and capital markets—all of which skills Liu represented in his CV he possessed and
                                                                                                                  2   represented he would bring to FF during the October 2017 Meeting, and in
                                                                                                                  3   subsequent telephone conversations with Wang and in-person meetings, including,
                                                                                                                  4   but not limited to, the January 10, 21, 22, and 24, 2018 meetings with Jia, Wang,
                                                                                                                  5   Michael Wang, Wu, and Deng, as well as the aforementioned dinner meeting in
                                                                                                                  6   Beverly Hills. As he did in the Evergrande meetings in Boston, Liu was unable to
                                                                                                                  7   offer anything but platitudes in these meetings, thereby again demonstrating his
                                                                                                                  8   glaring lack of the requisite legal or financial knowledge he expressly represented he
                                                                                                                  9   possessed. For example:
                                                                                                                 10                 a. In response to a May 1, 2018 email raising an important legal
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                    question regarding an issue that could overlap with the EVelozcity
                                                                                                                 12                    litigation, Liu responded, “[b]e firm and professional will be a good
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                    approach.”
                                                                                                                 14                 b. In response to a May 31, 2018 email requesting advice on responding
                                                                                                                 15                    to a potential vendor’s concerns regarding potential indemnification
                                                                                                                 16                    under U.S. consumer protection laws, Liu responded, “[s]afety
                                                                                                                 17                    regulations are important.”
                                                                                                                 18                 c. In response to a July 30, 2018 email regarding whether it would be
                                                                                                                 19                    legal and beneficial to record internal meetings, Liu responded, “it
                                                                                                                 20                    would be in the company as well as everyone’s best interest to follow
                                                                                                                 21                    the applicable laws and rules.”
                                                                                                                 22                 d. In response to a September 24, 2018 email regarding a potential
                                                                                                                 23                    reduction in workforce, Liu responded, “[l]egal compliance is
                                                                                                                 24                    paramount.”
                                                                                                                 25           60.   As evidenced by the foregoing representative examples, Liu, after
                                                                                                                 26   violating his ethical duties and responsibilities in order to convince FF to hire him,
                                                                                                                 27   was manifestly incapable of providing the functional legal and financial advice he
                                                                                                                 28   represented he was uniquely qualified and capable of delivering.

                                                                                                                      11409610461                             - 18 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 20 of 38 Page ID #:540



                                                                                                                  1           61.   Similarly, Liu did nothing to help FF with the EVelozcity suit. Based
                                                                                                                  2   upon his representations that he could guide FF to “win” that lawsuit, Liu was tasked
                                                                                                                  3   with supervising that litigation. But, when questioned about the lawsuit at weekly
                                                                                                                  4   executive meetings held on Monday mornings at 9 a.m., including, specifically, the
                                                                                                                  5   executive meeting on June 4, 2018, Liu could not provide basic information about
                                                                                                                  6   the stage of the litigation proceedings or discussions with outside counsel.
                                                                                                                  7   Additionally, Liu did not meaningfully contribute toward the proposed litigation
                                                                                                                  8   strategy FF would later employ.
                                                                                                                  9           62.   Although Liu had represented to FF during the interview process that he
                                                                                                                 10   would manage outside counsel and provide substantive guidance to help manage FF’s
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   legal expenditures, his failure to provide appropriate guidance forced FF to instead
                                                                                                                 12   rely on other lawyers within its legal department and pay substantial legal fees to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   outside counsel.
                                                                                                                 14           63.   Liu also refused to oversee administrative departments as Chief
                                                                                                                 15   Administrative Officer, and abandoned his duties and responsibilities in that role as
                                                                                                                 16   well.
                                                                                                                 17           64.   To make matters worse, Liu clashed with other senior members of FF’s
                                                                                                                 18   legal team, including the respective heads of legal in the U.S. and China, each of
                                                                                                                 19   whom questioned Liu’s abilities. FF is informed and believes, and based thereon
                                                                                                                 20   alleges, that to prevent the concerns of the heads of legal in the U.S. and China from
                                                                                                                 21   being reported and escalating within FF, Liu sought to have them removed in order
                                                                                                                 22   to hire new team members who would be loyal to him. And when those efforts were
                                                                                                                 23   unsuccessful, Liu sought to undermine those executives’ authority. For example,
                                                                                                                 24   throughout the summer of 2018, Liu informed two FF legal team members that they
                                                                                                                 25   were forbidden from talking to FF’s then current head of legal in China, and would
                                                                                                                 26   be fired for doing so.
                                                                                                                 27
                                                                                                                 28

                                                                                                                      11409610461                             - 19 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 21 of 38 Page ID #:541



                                                                                                                  1           65.   Liu also repeatedly harassed the manager of FF’s equity incentive
                                                                                                                  2   program to issue him his equity grants under the Employment Agreement, even
                                                                                                                  3   though they were being treated the same as every other employee’s grants.
                                                                                                                  4           66.   Liu was fixated on his options under the Employment Agreement. In
                                                                                                                  5   the fall of 2018, when the Smart King Board granted Liu his options, Liu asked FF’s
                                                                                                                  6   outside counsel at Sidley Austin LLP (“Sidley”) what the fair market value exercise
                                                                                                                  7   price of his options would be. When Sidley informed him that it would be as of the
                                                                                                                  8   date of the grant in accordance with U.S. tax laws, Liu told Sidley that he wanted the
                                                                                                                  9   fair market value to be as of the date he was hired, which was more beneficial to Liu.
                                                                                                                 10   When Sidley told Liu that FF had to comply with the law, Liu threatened to fire
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Sidley, despite their long-term relationship with FF, if they did not find a way to
                                                                                                                 12   violate the law and give Liu what most personally benefitted him.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           67.   Liu further refused to sign contracts and agreements that required his
                                                                                                                 14   approval and signature, including ordinary operational contracts as well as
                                                                                                                 15   engagement agreements with outside counsel.
                                                                                                                 16           68.   As detailed above Liu also refused or was unable to express informed
                                                                                                                 17   opinions regarding many of FF’s actions and corporate governance.
                                                                                                                 18           69.   When confronted about his demonstrated inabilities, Liu persisted with
                                                                                                                 19   his false guarantees and promises to provide results. For example, one of Liu’s more
                                                                                                                 20   basic employment obligations from the outset was to provide a plan outlining his
                                                                                                                 21   concrete goals for FF in the ensuing year and the tasks or steps necessary to reach
                                                                                                                 22   those goals, including getting FF to an IPO. It wasn’t until 11 months into his
                                                                                                                 23   employment in January 2019, that Liu finally provided his first work plan, which
                                                                                                                 24   failed to identify any concrete or measurable steps, tasks, or efforts to meet the vague
                                                                                                                 25   goals and strategies it described.      In that two-page plan titled “2019 Work
                                                                                                                 26   Considerations and Planning,” Liu continued to misrepresent that he could and would
                                                                                                                 27   guide FF to an IPO. However, even the most generous reading of Liu’s work plan
                                                                                                                 28   failed to reveal what Liu would actually do for the company during the upcoming

                                                                                                                      11409610461                              - 20 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 22 of 38 Page ID #:542



                                                                                                                  1   year. Rather, he avoided providing advice by offering banalities such as “financing
                                                                                                                  2   deals with onerous terms is like drinking poison to quench one’s thirst.” As a
                                                                                                                  3   resolution, he proposed that FF “stay confident and look forward unitedly[.]” He
                                                                                                                  4   suggested that FF “create a company IPO team, under the guidance of the global
                                                                                                                  5   CEO, to roll out the work in a timely fashion.” In addition, he recommended FF
                                                                                                                  6   “[s]et IPO as a purpose . . . [a]nd [u]tilize IPO standards as a driving force[.]”
                                                                                                                  7           70.   To support his proffered goals, Liu essentially doubled-down on his
                                                                                                                  8   earlier professional responsibility failings in negotiating his agreements with FF and
                                                                                                                  9   on his corresponding misrepresentations about his purported skills and experience
                                                                                                                 10   designed to ensure the Employment and Director Agreements he drafted were
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   executed. For example, Liu continued to represent that he would “focus [his] energy
                                                                                                                 12   on the preparation and execution of the company’s IPO team . . . .” This was made
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   possible by his “practical, long-term, hands-on and management-related experience
                                                                                                                 14   with international laws, investment banking, securities, regulatory, etc. and [his]
                                                                                                                 15   willing[ness] and abil[ity] to continue sharing the burden of management work . . .”
                                                                                                                 16   Liu also credited his “degree of credibility, recognition, and various connections and
                                                                                                                 17   resources in the United States, China, and even internationally,” and falsely claimed
                                                                                                                 18   that he was “willing and able to stand up, lead the way and contribute all when the
                                                                                                                 19   company needs it most.”
                                                                                                                 20           71.   With good cause, Jia rejected Liu’s work plan and requested a revised
                                                                                                                 21   plan enumerating concrete tasks Liu sought to accomplish during the upcoming year.
                                                                                                                 22           72.   Liu’s revised plan again failed to provide sufficient concrete or
                                                                                                                 23   measurable steps, tasks, or efforts he sought to undertake for FF. Instead, Liu’s
                                                                                                                 24   revised plan simply added more philosophical ramblings, offered no concrete advice
                                                                                                                 25   and continued making false commitments.
                                                                                                                 26           73.   For example, under the heading “Four. I Will Bring into Full Play My
                                                                                                                 27   Own Capabilities,” Liu wrote the following nonsensical and generic statement of his
                                                                                                                 28

                                                                                                                      11409610461                              - 21 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 23 of 38 Page ID #:543



                                                                                                                  1   commitment to FF, despite having contributed nothing to FF in the 11 months of his
                                                                                                                  2   employment:
                                                                                                                  3             1. Based on company’s needs and historical events, I will
                                                                                                                                continue to take the initiative to share the company’s burdens
                                                                                                                  4             and concerns, and be an active part in internal and external
                                                                                                                                events. As we have reached a settlement with shareholder[sic]
                                                                                                                  5             and have ensure[sic] the company creator’s status as the real
                                                                                                                                controller, we should be less concerned and have the boldness
                                                                                                                  6             to work and shoulder responsibilities. This is what is needed
                                                                                                                                and also this is my due responsibility.
                                                                                                                  7             2. Based on my communication with the global CEO, I am
                                                                                                                                willing to continue to carry out the following responsibilities
                                                                                                                  8             in accordance with the CEO’s arrangements. Apart from
                                                                                                                                continuing coordinating the work of the abovementioned
                                                                                                                  9             business departments, I will also focus more on the preparation
                                                                                                                                and implementation work of IPO leading team. Apart from
                                                                                                                 10             working on the critical task of IPO, I can continue to, if
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                arranged by global CEO, coordinate or help coordinate
                                                                                                                 11             functional committee, a platform for discussion and
                                                                                                                                coordination, so as to enhance synergy in the functional area.
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                3. I uphold loyalty and a sense of responsibility to the
                                             5 PAR K PLA ZA




                                                                                                                                company, and carry out my duties with dedication. The reason
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                                why I left my job without hesitation and followed the call to
                                                                                                                 14             join the company is exactly because of the vision and dream
                                                                                                                                of transforming the industry. I want to, after having reached a
                                                                                                                 15             certain height in the field of international laws, capital and
                                                                                                                                supervision, work with the team and create splendor once
                                                                                                                 16             again in the smart EV industry which can change human
                                                                                                                                being’s way of living, so that everyone in the company can
                                                                                                                 17             have something to aspire to and can have a good feeling. All
                                                                                                                                of us stay true to our commitment, never forget why we are
                                                                                                                 18             here together, and have true loyalty to the company and the
                                                                                                                                job. This is not empty talk, but substantive truth, this is not a
                                                                                                                 19             short-lived whim, but long-term belief. This is not just what
                                                                                                                                is needed based on the situation, it is also a contract. Truth be
                                                                                                                 20             told, in the execution process, I have some disagreements on
                                                                                                                                some issues, but I still take a lot of action and speak little,
                                                                                                                 21             taking in to account the company’s fundamental and long-term
                                                                                                                                interests. Personality determines destiny, and unity is
                                                                                                                 22             strength. Having been through trials and tribulations together,
                                                                                                                                we need to show more trust, coordination, support, respect,
                                                                                                                 23             endurance and understanding to each other, and complement
                                                                                                                                and discuss with each other more. We cannot destroy
                                                                                                                 24             ourselves in every cycle, just like what westerners comment
                                                                                                                                on China’s history, rather, we must embark on the bright road
                                                                                                                 25             featuring virtuous cycle and constant success.

                                                                                                                 26           74.   On February 8, 2019, Liu emailed Jia, claiming that he was now willing
                                                                                                                 27   to perform his contractual and legal obligations to the company. But these empty
                                                                                                                 28   statements could not mitigate Liu’s inadequate performance and abdication of his

                                                                                                                      11409610461                             - 22 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 24 of 38 Page ID #:544



                                                                                                                  1   duties over the prior year, and tellingly failed to indicate or explain how or why Liu
                                                                                                                  2   would now suddenly be able to perform any of those duties going forward.
                                                                                                                  3           75.    For one-years’ worth of “work,” FF paid Liu total compensation of
                                                                                                                  4   $1,836,466.21.
                                                                                                                  5                                 FIRST COUNTERCLAIM
                                                                                                                  6        (Rescission of the Employment Agreement for Violation of the Rules of
                                                                                                                  7                                   Professional Conduct)
                                                                                                                  8           76.    FF re-alleges and incorporates paragraphs 1 through 75 as if set forth in
                                                                                                                  9   full herein.
                                                                                                                 10           77.    At the time that Liu entered into the Employment Agreement with FF,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Liu and his firm, Mayer, had an attorney-client relationship with Liu.             This
                                                                                                                 12   relationship was memorialized by the Engagement Agreement (that Liu executed on
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Mayer’s behalf), the Work Plan, and the accompanying documents provided by Liu
                                                                                                                 14   and Mayer to FF.
                                                                                                                 15           78.    As a New York-barred attorney, Liu was bound by the New York Rules
                                                                                                                 16   of Professional Conduct.
                                                                                                                 17           79.    Under New York Rule of Professional Conduct 1.7:
                                                                                                                 18                  (a) Except as provided in paragraph (b), a lawyer shall not
                                                                                                                                     represent a client if a reasonable lawyer would conclude
                                                                                                                 19                  that either:
                                                                                                                 20                        (1) the representation will involve the lawyer in
                                                                                                                                           representing differing interests; or
                                                                                                                 21
                                                                                                                                           (2) there is a significant risk that the lawyer’s
                                                                                                                 22                        professional judgment on behalf of a client will be
                                                                                                                                           adversely affected by the lawyer’s own financial,
                                                                                                                 23                        business, property or other personal interests.
                                                                                                                 24                  b) Notwithstanding the existence of a concurrent conflict
                                                                                                                                     of interest under paragraph (a), a lawyer may represent a
                                                                                                                 25                  client if:
                                                                                                                 26                        (1) the lawyer reasonably believes that the lawyer
                                                                                                                                           will be able to provide competent and diligent
                                                                                                                 27                        representation to each affected client;
                                                                                                                 28                        (2) the representation is not prohibited by law;

                                                                                                                      11409610461                               - 23 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 25 of 38 Page ID #:545



                                                                                                                  1                       (3) the representation does not involve the assertion
                                                                                                                                          of a claim by one client against another client
                                                                                                                  2                       represented by the lawyer in the same litigation or
                                                                                                                                          other proceeding before a tribunal; and
                                                                                                                  3
                                                                                                                                          (4) each affected client gives informed consent,
                                                                                                                  4                       confirmed in writing.
                                                                                                                  5           80.   Under New York Rule of Professional Conduct 1.8:
                                                                                                                  6                 (a) A lawyer shall not enter into a business transaction with
                                                                                                                                    a client if they have differing interests therein and if the
                                                                                                                  7                 client expects the lawyer to exercise professional judgment
                                                                                                                                    therein for the protection of the client, unless:
                                                                                                                  8
                                                                                                                                          (1) the transaction is fair and reasonable to the client
                                                                                                                  9                       and the terms of the transaction are fully disclosed
                                                                                                                                          and transmitted in writing in a manner that can be
                                                                                                                 10                       reasonably       understood       by    the      client;
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                       (2) the client is advised in writing of the desirability
                                                                                                                                          of seeking, and is given a reasonable opportunity to
                                                                                                                 12                       seek, the advice of independent legal counsel on the
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                          transaction;                                        and
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                                          (3) the client gives informed consent, in a writing
                                                                                                                 14                       signed by the client, to the essential terms of the
                                                                                                                                          transaction and the lawyer's role in the transaction,
                                                                                                                 15                       including whether the lawyer is representing the
                                                                                                                                          client in the transaction.
                                                                                                                 16
                                                                                                                              81.   New York Rule of Professional Conduct 1.5 states, in relevant part, that:
                                                                                                                 17
                                                                                                                                    (a) A lawyer shall not make an agreement for, charge, or
                                                                                                                 18                 collect an excessive or illegal fee or expense. A fee is
                                                                                                                                    excessive when, after a review of the facts, a reasonable
                                                                                                                 19                 lawyer would be left with a definite and firm conviction
                                                                                                                                    that the fee is excessive. The factors to be considered in
                                                                                                                 20                 determining whether a fee is excessive may include the
                                                                                                                                    following:
                                                                                                                 21
                                                                                                                                    (1) the time and labor required, the novelty and difficulty
                                                                                                                 22                 of the questions involved, and the skill requisite to perform
                                                                                                                                    the legal service properly;
                                                                                                                 23
                                                                                                                                    (2) the likelihood, if apparent or made known to the client,
                                                                                                                 24                 that the acceptance of the particular employment will
                                                                                                                                    preclude other employment by the lawyer;
                                                                                                                 25
                                                                                                                                    (3) the fee customarily charged in the locality for similar
                                                                                                                 26                 legal services;
                                                                                                                 27                 (4) the amount involved and the results obtained;
                                                                                                                 28

                                                                                                                      11409610461                              - 24 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 26 of 38 Page ID #:546



                                                                                                                  1                 (5) the time limitations imposed by the client or by
                                                                                                                                    circumstances;
                                                                                                                  2
                                                                                                                                    (6) the nature and length of the professional relationship
                                                                                                                  3                 with the client;
                                                                                                                  4                 (7) the experience, reputation and ability of the lawyer or
                                                                                                                                    lawyers performing the services; and
                                                                                                                  5
                                                                                                                                    (8) whether the fee is fixed or contingent.
                                                                                                                  6
                                                                                                                              82.   To the extent that Liu, as a New York attorney practicing in California,
                                                                                                                  7
                                                                                                                      was also bound by the California Rules of Professional Conduct, in negotiating and
                                                                                                                  8
                                                                                                                      entering the Employment Agreement, Liu additionally was required to comply with
                                                                                                                  9
                                                                                                                      California Rule of Professional Conduct 3-310, which states, in relevant part, that:
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                    (B) A member shall not accept or continue representation
                                                                                                                 11                 of a client without providing written disclosure to the client
                                                                                                                                    where:
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                                          (1) The member has a legal, business, financial,
                                                              S U I T E 1400




                                                                                                                 13                       professional, or personal relationship with a party or
                                                                                                                                          witness in the same matter; or
                                                                                                                 14
                                                                                                                                          (2) The member knows or reasonably should know
                                                                                                                 15                       that: (a) the member previously had a legal, business,
                                                                                                                                          financial, professional, or personal relationship with
                                                                                                                 16                       a party or witness in the same matter; and (b) the
                                                                                                                                          previous relationship would substantially affect the
                                                                                                                 17                       member’s representation; or
                                                                                                                 18                       (3) The member has or had a legal, business,
                                                                                                                                          financial, professional, or personal relationship with
                                                                                                                 19                       another person or entity the member knows or
                                                                                                                                          reasonably should know would be affected
                                                                                                                 20                       substantially by resolution of the matter; or
                                                                                                                 21                       (4) The member has or had a legal, business,
                                                                                                                                          financial, or professional interest in the subject
                                                                                                                 22                       matter of the representation.
                                                                                                                 23           83.   Furthermore, to the extent applicable, Liu was also required to comply
                                                                                                                 24   with California Rule of Professional Conduct 3-300, which states:
                                                                                                                 25                 A member shall not enter into a business transaction with
                                                                                                                                    a client; or knowingly acquire an ownership, possessory,
                                                                                                                 26                 security, or other pecuniary interest adverse to a client,
                                                                                                                                    unless each of the following requirements has been
                                                                                                                 27                 satisfied:
                                                                                                                 28

                                                                                                                      11409610461                               - 25 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 27 of 38 Page ID #:547



                                                                                                                  1                       (A) The transaction or acquisition and its terms are
                                                                                                                                          fair and reasonable to the client and are fully
                                                                                                                  2                       disclosed and transmitted in writing to the client in a
                                                                                                                                          manner which should reasonably have been
                                                                                                                  3                       understood by the client; and
                                                                                                                  4                       (B) The client is advised in writing that the client
                                                                                                                                          may seek the advice of an independent lawyer of the
                                                                                                                  5                       client’s choice and is given a reasonable opportunity
                                                                                                                                          to seek that advice; and
                                                                                                                  6
                                                                                                                                          (C) The client thereafter consents in writing to the
                                                                                                                  7                       terms of the transaction or the terms of the
                                                                                                                                          acquisition.
                                                                                                                  8
                                                                                                                  9           84.   In addition, to the extent applicable, Liu was also required to comply
                                                                                                                 10   with California Rule of Professional Conduct 4-200, providing that:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                 (A) A member shall not enter into an agreement for,
                                                                                                                                    charge, or collect an illegal or unconscionable fee.
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                    (B) Unconscionability of a fee shall be determined on the
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                 basis of all the facts and circumstances existing at the time
                                                                                                                                    the agreement is entered into except where the parties
                                                                                                                 14                 contemplate that the fee will be affected by later events.
                                                                                                                                    Among the factors to be considered, where appropriate, in
                                                                                                                 15                 determining the conscionability of a fee are the following:
                                                                                                                 16                 (1) The amount of the fee in proportion to the value of the
                                                                                                                                    services performed.
                                                                                                                 17
                                                                                                                                    (2) The relative sophistication of the member and the
                                                                                                                 18                 client.
                                                                                                                 19                 (3) The novelty and difficulty of the questions involved and
                                                                                                                                    the skill requisite to perform the legal service properly.
                                                                                                                 20
                                                                                                                                    (4) The likelihood, if apparent to the client, that the
                                                                                                                 21                 acceptance of the particular employment will preclude
                                                                                                                                    other employment by the member.
                                                                                                                 22
                                                                                                                                    (5) The amount involved and the results obtained.
                                                                                                                 23
                                                                                                                                    (6) The time limitations imposed by the client or by the
                                                                                                                 24                 circumstances.
                                                                                                                 25                 (7) The nature and length of the professional relationship
                                                                                                                                    with the client.
                                                                                                                 26
                                                                                                                                    (8) The experience, reputation, and ability of the member
                                                                                                                 27                 or members performing the services.
                                                                                                                 28                 (9) Whether the fee is fixed or contingent.

                                                                                                                      11409610461                              - 26 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 28 of 38 Page ID #:548



                                                                                                                  1                 (10) The time and labor required.
                                                                                                                  2                 (11) The informed consent of the client to the fee.
                                                                                                                  3           85.   In entering into the Employment Agreement with FF, Liu violated New
                                                                                                                  4   York Rule of Professional Conduct 1.7, and California Rule of Professional Conduct
                                                                                                                  5   3-310, as applicable, because his professional judgment on behalf of FF was
                                                                                                                  6   adversely affected by his own personal financial interest in obtaining the most
                                                                                                                  7   lucrative terms for himself under the Employment Agreement. Even if Liu had
                                                                                                                  8   obtained the informed written consent of FF, the conflict would still exist because
                                                                                                                  9   Liu could not have reasonably believed that he could have competently represented
                                                                                                                 10   FF, and the representation was prohibited by law. Thus, it was an unwaivable
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   conflict.
                                                                                                                 12           86.   Liu also violated New York Rule of Professional Conduct 1.8 and
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   California Rule of Professional Conduct 3-300, as applicable, by entering into a
                                                                                                                 14   business transaction with FF and knowingly using his undue influence over FF to
                                                                                                                 15   acquire an ownership interest in FF and other pecuniary interest adverse to FF under
                                                                                                                 16   terms that were not fair or reasonable. Liu further violated these rules by failing to
                                                                                                                 17   advise FF in writing to seek the advice of an independent lawyer of FF’s choice.
                                                                                                                 18           87.   Liu also violated New York Rule of Professional Conduct 1.5 and
                                                                                                                 19   California Rule of Professional Conduct 4-200, as applicable, by entering into an
                                                                                                                 20   agreement with FF for an illegal and unconscionable fee, that was not proportional
                                                                                                                 21   to the value of services provided, did not involve the disclosure in all material facts,
                                                                                                                 22   involved fraud or overreaching in negotiating that fee, and involved taking advantage
                                                                                                                 23   of the fact that FF’s negotiators in entering the agreement were not native English
                                                                                                                 24   speakers, among other factors supporting its unconscionability.
                                                                                                                 25           88.   Liu further violated these rules by failing to obtain FF’s informed
                                                                                                                 26   written and signed consent to the terms of the transaction and Liu’s role in it, as well
                                                                                                                 27   as a conflict waiver. See N.Y. Rule of Prof. Conduct 1.0(j) (“‘Informed consent’
                                                                                                                 28   denotes the agreement by a person to a proposed course of conduct after the lawyer

                                                                                                                      11409610461                              - 27 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 29 of 38 Page ID #:549



                                                                                                                  1   has communicated information adequate for the person to make an informed
                                                                                                                  2   decision, and after the lawyer has adequately explained to the person the material
                                                                                                                  3   risks of the proposed course of conduct and reasonably available alternatives.’”); Cal.
                                                                                                                  4   Rule of Prof. Conduct 3-310(A)(1) and (2) (“(1) ‘Disclosure’ means informing the
                                                                                                                  5   client or former client of the relevant circumstances and of the actual and reasonably
                                                                                                                  6   foreseeable adverse consequences to the client or former client; (2) ‘Informed written
                                                                                                                  7   consent’ means the client’s or former client’s written agreement to the representation
                                                                                                                  8   following written disclosure.”).
                                                                                                                  9           89.     Rather than abide by those rules, Liu used his undue influence over FF
                                                                                                                 10   to obtain the unfair and unreasonable Employment Contract with FF that greatly
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   advantaged him at FF’s expense and to its significant detriment.
                                                                                                                 12           90.     The Employment Agreement is rescindable and voidable due to Liu’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   violations of the Rules of Professional Conduct. See, e.g., Sheppard, Mullin, Richter
                                                                                                                 14   & Hampton, LLP v. J-M Manufacturing Corp., 6 Cal.5th 59, 73-74 (2018); Greene
                                                                                                                 15   v. Greene, 56 N.Y.2d 86, 93 (1982).
                                                                                                                 16           91.     FF also seeks a judicial declaration that the Employment Agreement is
                                                                                                                 17   void ab initio given Liu’s violation of pertinent rules of professional conduct and
                                                                                                                 18   according violation of public policy, and ordering that FF be restored to its original
                                                                                                                 19   position prior to entering the Employment Agreement, including by payment of all
                                                                                                                 20   remuneration paid by FF to Liu during his employment at FF.
                                                                                                                 21                                SECOND COUNTERCLAIM
                                                                                                                 22   (Breach of Fiduciary Duty for Violation of the Rules of Professional Conduct)
                                                                                                                 23           92.     FF re-alleges and incorporates paragraphs 1 through 91 as if set forth in
                                                                                                                 24   full herein.
                                                                                                                 25           93.     As memorialized in the executed the Engagement Agreement (that Liu
                                                                                                                 26   executed on Mayer’s behalf), the Work Plan, and the accompanying documents
                                                                                                                 27   provided by Mayer Brown and Liu to FF, Liu and FF had an attorney client
                                                                                                                 28   relationship.

                                                                                                                      11409610461                                - 28 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 30 of 38 Page ID #:550



                                                                                                                  1            94.   By virtue of that attorney-client relationship, Liu owed fiduciary duties
                                                                                                                  2   to FF, including the duties of loyalty, care, competence, and good faith.
                                                                                                                  3            95.   Liu breached those duties when he entered the Employment Agreement
                                                                                                                  4   with FF, which, as detailed above, was extremely advantageous to Liu to FF’s
                                                                                                                  5   significant detriment, by, among other things, failing to adequately describe Liu’s
                                                                                                                  6   role in the transaction, providing guaranteed remuneration and other benefits to Liu,
                                                                                                                  7   and by greatly restricting the terms under which FF could terminate Liu, in violation
                                                                                                                  8   of New York Rules of Professional Conduct 1.5, 1.7, and 1.8 and/or California Rules
                                                                                                                  9   of Professional Conduct 3-300, 3-310, and 4-200 (or Rules 1.5, 1.7, and 1.8.1 for
                                                                                                                 10   Liu’s conduct occurring after November 1, 2018).
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11            96.   FF was harmed as a result of Liu’s breaches of his fiduciary duties owed
                                                                                                                 12   to it.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13            97.   Liu’s conduct was the proximate cause of FF’s harm.
                                                                                                                 14            98.   Because of Liu’s breaches, FF has been harmed in an amount no less
                                                                                                                 15   than $1,836,466.21 to be proven at trial.
                                                                                                                 16                                THIRD COUNTERCLAIM
                                                                                                                 17                                    (Constructive Fraud)
                                                                                                                 18            99.   FF re-alleges and incorporates paragraphs 1 through 98 as if set forth in
                                                                                                                 19   full herein.
                                                                                                                 20            100. As memorialized in the executed the Engagement Agreement (that Liu
                                                                                                                 21   executed on Mayer’s behalf), the Work Plan, and the accompanying documents
                                                                                                                 22   provided by Mayer and Liu to FF, Liu and FF had an attorney client relationship.
                                                                                                                 23            101. By virtue of that relationship, Liu owed FF fiduciary duties, including
                                                                                                                 24   the duty of care, loyalty, competence, good faith, the duty to inform FF of that
                                                                                                                 25   information necessary to obtain FF’s informed written consent to the transaction
                                                                                                                 26   under the governing rules of professional responsibility, and the duty to fully disclose
                                                                                                                 27   all material facts within his knowledge and of which FF was ignorant.
                                                                                                                 28

                                                                                                                      11409610461                               - 29 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 31 of 38 Page ID #:551



                                                                                                                  1           102. Liu owed these duties to FF at the time that he entered the Employment
                                                                                                                  2   Agreement with FF.
                                                                                                                  3           103. As detailed above, the Employment Agreement was extremely
                                                                                                                  4   advantageous to Liu to FF’s significant detriment, by, among other things, providing
                                                                                                                  5   guaranteed remuneration and other benefits to Liu, advancement of millions of
                                                                                                                  6   dollars upon termination, immediate vesting of options even if it was found that Liu
                                                                                                                  7   breached his fiduciary obligations to FF (again, without disclosing the material
                                                                                                                  8   adverse consequences that could result to FF thereby), and by unconscionably
                                                                                                                  9   restricting the terms under which FF could terminate Liu.
                                                                                                                 10           104. Liu knew, or should have known, that the Employment Agreement was
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   extremely advantageous to himself to the detriment of FF, but misled FF, in breach
                                                                                                                 12   of his duties of care, loyalty, competence, good faith, and the duty to fully disclose
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   all material facts within his knowledge and which FF was ignorant, by using his
                                                                                                                 14   undue influence over Faraday and omitting that the terms of the Employment
                                                                                                                 15   Agreement were not fair and reasonable to FF.
                                                                                                                 16           105. Liu was legally bound by applicable Rules of Professional Conduct to
                                                                                                                 17   disclose that the transaction was not fair and reasonable, to properly disclose his role
                                                                                                                 18   in the transaction, to advise FF in writing to obtain independent counsel, and to give
                                                                                                                 19   FF adequate time to seek that independent counsel. Liu omitted this information and
                                                                                                                 20   failed to act in order to mislead FF into entering into the Employment Contract.
                                                                                                                 21           106. FF justifiably relied on Liu based, in part, on his position as FF’s
                                                                                                                 22   attorney when it entered into the Employment Agreement.
                                                                                                                 23           107. Because of Liu’s fraud, FF has been harmed in an amount no less than
                                                                                                                 24   $1,836,466.21 to be proven at trial.       Liu’s constructive fraud also makes the
                                                                                                                 25   Employment Agreement rescindable. Moreover, Liu’s actions were malicious,
                                                                                                                 26   oppressive, and fraudulent thereby justifying the imposition of punitive damages.
                                                                                                                 27
                                                                                                                 28

                                                                                                                      11409610461                              - 30 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 32 of 38 Page ID #:552



                                                                                                                  1                              FOURTH COUNTERCLAIM
                                                                                                                  2                        (Rescission Based on Unconscionability)
                                                                                                                  3           108. FF re-alleges and incorporates paragraphs 1 through 107 as if set forth
                                                                                                                  4   in full herein.
                                                                                                                  5           109. As detailed above, the terms of the Employment Agreement are so
                                                                                                                  6   inherently unfair that they are unconscionable and, thus, unenforceable. Those terms
                                                                                                                  7   permeate the entire contract and include, but are not limited to, the Employment
                                                                                                                  8   Agreement providing guaranteed remuneration and other benefits to Liu,
                                                                                                                  9   advancement of millions of dollars upon termination, immediate vesting of options
                                                                                                                 10   even if it was found that Liu breached his fiduciary obligations to FF, and by
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   unconscionably restricting the terms under which FF could terminate Liu
                                                                                                                 12           110. The Employment Agreement is rescindable and voidable due to its
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   unconscionability.
                                                                                                                 14           111. FF seeks a judicial declaration that the Employment Agreement is void
                                                                                                                 15   ab initio as unconscionable, and ordering that FF be restored to its original position
                                                                                                                 16   prior to entering the Employment Agreement.
                                                                                                                 17                                FIFTH COUNTERCLAIM
                                                                                                                 18                                (Breach of Fiduciary Duty)
                                                                                                                 19           112. FF re-alleges and incorporates paragraphs 1 through 112 as if set forth
                                                                                                                 20   in full herein.
                                                                                                                 21           113. Liu’s conduct during his employment with FF breached the fiduciary
                                                                                                                 22   duties that he owed to FF.
                                                                                                                 23           114. Liu owed fiduciary duties to FF as FF’s Global General Counsel, Global
                                                                                                                 24   Chief Administrative Officer, and Global Senior Advisor and by virtue of his
                                                                                                                 25   employment with FF.
                                                                                                                 26           115. Those duties included the duties of loyalty and care. The duty of care
                                                                                                                 27   requires corporate officers such as Liu to exercise good business judgment when
                                                                                                                 28

                                                                                                                      11409610461                             - 31 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 33 of 38 Page ID #:553



                                                                                                                  1   making decisions on behalf of the corporation. Liu also breached his duty of loyalty
                                                                                                                  2   by failing to take action in the best interests of FF.
                                                                                                                  3           116. Liu breached his duty of loyalty to FF by, among other things,
                                                                                                                  4   abstaining, refusing and failing to undertake necessary tasks and actions as FF’s
                                                                                                                  5   Global Chief Administrative Officer, Global General Counsel, and Global Senior
                                                                                                                  6   Advisor, to further his own personal self-interests.
                                                                                                                  7           117. Liu breached his duty of care when he, among other things, failed to act
                                                                                                                  8   as a reasonably careful Global Chief Administrative Officer, Global General
                                                                                                                  9   Counsel, and Global Senior Advisor would have acted under the same or similar
                                                                                                                 10   circumstances.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           118. If the Court finds the Employment Agreement enforceable and not void,
                                                                                                                 12   FF pleads that it has been damaged by Liu’s breaches of his fiduciary duties in an
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   amount to be proven at trial. Moreover, because Liu’s breaches of his fiduciary duties
                                                                                                                 14   were done with oppression, fraud, or malice, punitive damages are warranted for his
                                                                                                                 15   conduct.
                                                                                                                 16           119. FF also seeks a judicial declaration that Liu was terminated “based on
                                                                                                                 17   the specific cause of a serious breach of fiduciary duty” under the Employment
                                                                                                                 18   Agreement.
                                                                                                                 19                                SIXTH COUNTERCLAIM
                                                                                                                 20                         (Breach of the Employment Agreement)
                                                                                                                 21           120. FF re-alleges and incorporates paragraphs 1 through 75 as if set forth in
                                                                                                                 22   full herein.
                                                                                                                 23           121. FF pleads, in the alternative and in the event that the Employment
                                                                                                                 24   Agreement is not rescinded or declared unenforceable, that Liu breached the
                                                                                                                 25   Employment Agreement.
                                                                                                                 26           122. FF and Liu entered into the Employment Agreement.
                                                                                                                 27           123. Under that agreement, Liu was to act as a Senior Board Member, Global
                                                                                                                 28   Chief Administrative Officer, Global General Counsel, and Global Senior Advisor.

                                                                                                                      11409610461                               - 32 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 34 of 38 Page ID #:554



                                                                                                                  1           124. Liu’s “duties and responsibilities” in these roles under the Employment
                                                                                                                  2   Agreement were to “be commensurate with such positions.”
                                                                                                                  3           125. Liu failed to undertake the vast majority of his duties and
                                                                                                                  4   responsibilities as Global General Counsel, Global Chief Administrative Officer,
                                                                                                                  5   Global Senior Advisor, Senior Board Member, thereby breaching the Employment
                                                                                                                  6   Agreement.
                                                                                                                  7           126. FF did all, or substantially all of the significant things that the
                                                                                                                  8   Employment Agreement required it to do, until breaches of his fiduciary duties
                                                                                                                  9   excused FF from continuing to perform.
                                                                                                                 10           127. If the Court finds the Employment Agreement enforceable and not void,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   then FF seeks to be returned to its original position prior to hiring Liu, including
                                                                                                                 12   disgorgement of all amounts it paid to Liu, in an amount of no less than
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   $1,836,466.21, and rescission of the Employment Agreement for Liu’s breaches of
                                                                                                                 14   his fiduciary duties.
                                                                                                                 15                             SEVENTH COUNTERCLAIM
                                                                                                                 16   (Unlawful, Unfair, and Fraudulent Business Practices in Violation of Cal. Bus.
                                                                                                                 17                              & Prof. Code § 17200, et seq.)
                                                                                                                 18           128. FF re-alleges and incorporates paragraphs 1 through 127 as if set forth
                                                                                                                 19   in full herein.
                                                                                                                 20           129. Liu’s conduct in entering the Employment Agreement by virtue of his
                                                                                                                 21   position as a New York barred attorney and as FF’s counsel constitutes an unlawful
                                                                                                                 22   act under California Business and Professions Code § 17200 et seq. (the “UCL”).
                                                                                                                 23           130. California Business and Professions Code § 6125 states that “[n]o
                                                                                                                 24   person shall practice law in California unless the person is an active licensee of the
                                                                                                                 25   State Bar.”
                                                                                                                 26           131. In representing FF and entering the Employment Agreement, Liu
                                                                                                                 27   unlawfully practiced law in California without an active license from the California
                                                                                                                 28   State Bar.

                                                                                                                      11409610461                             - 33 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 35 of 38 Page ID #:555



                                                                                                                  1           132. As detailed above, Liu’s conduct also violated the California Rules of
                                                                                                                  2   Professional Conduct 3-310, 3-300, and 4-200 and New York Rules of Professional
                                                                                                                  3   Conduct 1.5, 1.7, and 1.8, as applicable.
                                                                                                                  4           133. As a direct and proximate result of Liu’s unlawful conduct, FF was
                                                                                                                  5   injured when it entered into the Employment Agreement with Liu, the terms of which
                                                                                                                  6   were unfair and unreasonable.
                                                                                                                  7           134. Liu’s omission of information that he was legally obligated to disclose
                                                                                                                  8   to FF also amounts to unfair conduct. In addition, the oppressive terms of the
                                                                                                                  9   Employment Agreement that Liu obtained via unlawful means, utilizing his position
                                                                                                                 10   of trust and in breach of his fiduciary duties as FF’s counsel, were unfair to FF. Such
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   a practice offends an established public policy against attorneys acting adversely to
                                                                                                                 12   their clients and amounts to immoral, unethical, and oppressive behavior.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           135. As a direct and proximate result of Liu’s unfair conduct, FF was injured
                                                                                                                 14   when it entered into the Employment Agreement with Liu, the terms of which were
                                                                                                                 15   unfair and unreasonable.
                                                                                                                 16           136. As detailed above, Liu also committed constructive fraud against FF in
                                                                                                                 17   entering the Employment Agreement.
                                                                                                                 18           137. As a direct and proximate result of Liu’s fraudulent conduct, FF was
                                                                                                                 19   injured when it entered into the Employment Agreement with Liu, the terms of which
                                                                                                                 20   were unfair and unreasonable.
                                                                                                                 21           138. FF seeks restitution and disgorgement of all amounts improperly gained
                                                                                                                 22   by Liu and lost by FF as a result of his unlawful and fraudulent conduct in an amount
                                                                                                                 23   to be determined at trial but in an amount of no less than $1,836,466.21.
                                                                                                                 24                              EIGHTH COUNTERCLAIM
                                                                                                                 25                                 (Declaratory Judgment)
                                                                                                                 26           139. FF re-alleges and incorporates paragraphs 1 through 138 as if set forth
                                                                                                                 27   in full herein.
                                                                                                                 28

                                                                                                                      11409610461                             - 34 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 36 of 38 Page ID #:556



                                                                                                                  1           140. There is an actual controversy relating to the legal rights and duties of
                                                                                                                  2   the parties to this action.
                                                                                                                  3           141. A judicial declaration or determination is necessary at this time
                                                                                                                  4   regarding the legal rights and duties of the parties.
                                                                                                                  5           142. Specifically, for Liu’s breaches of fiduciary duty, violation of New York
                                                                                                                  6   Rules of Professional Conduct 1.5, 1.7, and 1.8 and California Rules of Professional
                                                                                                                  7   Conduct 3-300, 3-310, 4-200 (as applicable), and/or California Business and
                                                                                                                  8   Professions Code § 6125, FF requests a judicial declaration that the Employment
                                                                                                                  9   Agreement be declared void ab initio and that FF be restored to its position prior to
                                                                                                                 10   entering that agreement.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           143. In the alternative, should the Court find that Liu’s breaches of fiduciary
                                                                                                                 12   duty, violation of the Rules of Professional Conduct, and/or violation of California
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Business and Professions Code § 6125 do not render the Employment Agreement
                                                                                                                 14   void ab initio, FF seeks a judicial declaration that the terms of the Employment
                                                                                                                 15   Agreement are so inherently unfair that they are unconscionable and, thus,
                                                                                                                 16   unenforceable.
                                                                                                                 17           144. In the alternative, should the Court find that Liu’s breaches of fiduciary
                                                                                                                 18   duty, violation of the Rules of Professional Conduct, and/or violation of California
                                                                                                                 19   Business and Professions Code § 6125 do not render the Employment Agreement
                                                                                                                 20   void ab initio, FF seeks a judicial declaration that the Employment Agreement be
                                                                                                                 21   declared rescinded and void as unconscionable and that FF be restored to its position
                                                                                                                 22   prior to entering that agreement.
                                                                                                                 23           145. In the alternative, should the Court find that the Employment Agreement
                                                                                                                 24   is enforceable, FF seeks a declaration that Liu was terminated “based on the specific
                                                                                                                 25   cause of a serious breach of fiduciary duty” under the Employment Agreement.
                                                                                                                 26           146. In the alternative, should the Court find that the Employment Agreement
                                                                                                                 27   is enforceable, FF seeks a declaration that FF is not required to pay Liu amounts
                                                                                                                 28   under the Employment Agreement for serving as Global General Counsel to FF, as

                                                                                                                      11409610461                              - 35 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 37 of 38 Page ID #:557



                                                                                                                  1   Liu was not admitted to practice law in California nor registered as in-house counsel
                                                                                                                  2   in California when he worked in California for FF.
                                                                                                                  3                                 PRAYER FOR RELIEF
                                                                                                                  4            WHEREFORE, FF prays for judgment against Liu on each of the claims, as
                                                                                                                  5   follows:
                                                                                                                  6                 (a)   For general and direct damages according to proof but alleged to
                                                                                                                  7   be in excess of $1,836,466.21;
                                                                                                                  8                 (b)   For special, consequential, and punitive damages according to
                                                                                                                  9   proof;
                                                                                                                 10                 (c)   For rescission of the Employment Agreement and restoration of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the parties to their positions prior to entering that agreement;
                                                                                                                 12                 (d)   For a judicial declaration that the Employment Agreement be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   declared void ab initio based on Liu’s violations of the governing rules of
                                                                                                                 14   professional conduct and that FF be restored to its position prior to entering that
                                                                                                                 15   agreement;
                                                                                                                 16                 (e)   For a judicial declaration that Liu was terminated “based on the
                                                                                                                 17   specific cause of a serious breach of fiduciary duty” under the Employment
                                                                                                                 18   Agreement;
                                                                                                                 19                 (f)   For a judicial declaration that FF has no obligation to pay Liu
                                                                                                                 20   anything under the Employment Agreement because Liu was not admitted to practice
                                                                                                                 21   law in California nor registered as in-house counsel in California when he worked in
                                                                                                                 22   California for FF, and that Liu accordingly must return money that he received from
                                                                                                                 23   FF;
                                                                                                                 24                 (g)   For interest at the maximum legal rate;
                                                                                                                 25                 (h)   For costs of suit incurred herein; and
                                                                                                                 26                 (i)   For such other further relief as this Court deems just and proper.
                                                                                                                 27
                                                                                                                 28

                                                                                                                      11409610461                              - 36 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 95 Filed 03/11/21 Page 38 of 38 Page ID #:558



                                                                                                                  1   Dated: March 11, 2021                 TROUTMAN PEPPER HAMILTON
                                                                                                                                                            SANDERS LLP
                                                                                                                  2
                                                                                                                  3                                         By: /s/ Lauren E. Grochow
                                                                                                                                                              Daniel N. Anziska
                                                                                                                  4                                           Lauren E. Grochow
                                                                                                                                                              Mackenzie L. Willow-Johnson
                                                                                                                  5
                                                                                                                                                                  Attorneys for Defendants SMART
                                                                                                                  6                                               KING LTD., JIAWEI WANG, and
                                                                                                                                                                  CHAOYING DENG and Defendant
                                                                                                                  7                                               and Counterclaimant
                                                                                                                                                                  FARADAY&FUTURE INC
                                                                                                                  8
                                                                                                                  9
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                 14
                                                                                                                 15
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      11409610461                        - 37 -
